Citation Nr: 0112330	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-17 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
September 1972.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating determination of 
the Salt Lake City Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the RO has addressed the current issue 
as entitlement to service connection for PTSD.  The Board 
observes that service connection for PTSD was denied in a 
December 1998 Board decision.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is under a legal duty in such a case to determine if there 
was new and material evidence submitted, regardless of the 
RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, this issue has been recharacterized as noted on 
the title page.


FINDINGS OF FACT

1.  The Board denied service connection for PTSD in December 
1998.

2.  Additional evidence submitted since the December 1998 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final December 1998 decision 
wherein the Board denied entitlement to service connection 
for PTSD is not new and material, and the veteran's claim for 
that benefit is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Criteria

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

Under the provisions for direct service connection for PTSD, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
last reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Finality-New and Material Evidence

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits in 
support thereof, a determination as to whether such evidence 
is new and material must be made, and if it is, as to whether 
it provides a basis for allowing the claim.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 20.1105 (2000).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

The United States Court of appeals for the Federal Circuit 
(Federal Circuit) recently held that the new and material 
evidence requirement set forth in 38 U.S.C.A. § 5108 applied 
to the reopening of claims that were disallowed for any 
reason, including those claims for establishing status as a 
claimant.  See D'Amico v. West, 209 F.3d 1322, 1326-1327 
(Fed. Cir. 2000).


Factual Background

A review of the record discloses that the Board denied 
service connection for PTSD in a December 1998 decision.  
Evidence available to the Board at the time of its prior 
denial included the veteran's service personnel records; 
numerous inpatient and outpatient treatment records from 
Benchmark Regional Hospital and Behavioral Systems Center 
diagnosing the veteran with PTSD; several detailed stressor 
statements from the veteran; the results of a January 1997 VA 
examination, wherein the veteran was diagnosed as having 
PTSD; VA outpatient treatment records containing diagnoses of 
PTSD; several responses from the U.S. Army and Joint Services 
Environmental Support Group (ESG); and the testimony of the 
veteran at an October 1997 personal hearing.

In denying service connection, the Board observed that the 
appellant's service records indicated that he was assigned 
initially to training units with the bulk of his active duty 
from November 1969 until separation with Tactical Electronic 
Warfare Squadron 130.  During the period from May 14 to 
December 10, 1970, his unit was assigned to the aircraft 
carrier, USS Oriskany.  From October 1, 1971 to June 30, 
1972, his unit was assigned to another aircraft carrier, USS 
Constellation.  




The Board also noted that the DD Form 214, Report of Transfer 
or Discharge, showed that he was awarded the Vietnam Service 
Medal with three bronze stars, the Vietnam Campaign Medal, 
and the Meritorious Unit Commendation; that his rating was 
aviation electronics technician; and that he had over two 
years and 10 months of foreign and/or sea service.  His 
service personnel records also indicated that he was awarded 
the National Defense Service Medal.

The Board noted that the veteran alleged a variety of 
stressful in-service incidents.  He maintained that during 
his deployment aboard the Oriskany, he served as a "mess 
cook" in the ship's galley, working under conditions he 
described as "deplorable," involving 12 hour shifts and 
physical exertion that increased his stress level.  For a 
time, he stated, he and part of his unit were stationed in Da 
Nang, in the Republic of Vietnam.  

The Board also observed that the veteran recalled being under 
rocket attack on a regular basis, with one rocket or mortar 
hitting near his barracks and blowing him out of bed.  He 
noted that flying in World War II-era aircraft was nerve-
racking, and that he could observe bullet tracers passing the 
windows of the aircraft as they took off and landed.  He 
stated that when working near the runway at Da Nang at night 
he could see bullet tracers fired at departing and arriving 
aircraft, and small arms fire between marines and unknowns.  

He indicated that during these times he felt that his life 
was in imminent danger.  He described flying through a 
typhoon as "shear terror."  He recalled seeing many 
aircraft accidents, including broken landing gears and crash-
and-burns.  One such incident, he said, included the 
explosion shortly after take-off of an aircraft he had worked 
on.  He also described listening to B-52 aircraft raids at 
night, and the constant rumblings of the ground.  Finally, he 
described an incident in which a Vietnamese national carrying 
a satchel leaped onto a truck in which he was riding; he 
said, this was terrifying as he thought the satchel might 
contain an explosive device.

He stated that his second deployment was entirely aboard the 
Constellation.  Again, he described 12-hour work days, seven 
days a week, which he said was physically exhausting.  He 
said he worked on the flight deck of the aircraft carrier at 
night, which was very frightening during flight operations.  
He wrote that on numerous occasions he was lifted off his 
feet by jet exhaust and blown toward the edge of the deck, 
and that other persons were blown off the deck.  

The veteran indicated that he slept under the flight deck and 
was constantly awakened.  He said the ship operated close to 
the coast of North Vietnam, within sight of Hanoi and Hai 
Phong harbor, and that small craft took "pot shots" at the 
carrier.  He also noted that planes on his ship were loaded 
with tactical nuclear weapons, which was frightening to him.  
He further described some form of incident onboard in which 
crewmembers vandalized parts of the ship.  He also stated 
that he saw people sucked into jet engines and injured, and 
that there were some fires aboard ship.

The Board further observed that at his October 1997 hearing, 
the appellant described stressors generally consistent with 
those outlined above.  He testified that aboard the Oriskany, 
he witnessed an aircraft crashing, where the aircraft flipped 
over and the pilot ejected into the water.  He indicated that 
the pilot was not recovered.  The veteran also asserted that 
he did not witness any deaths related to combat, such as 
during firefights in Da Nang.  He also said he did not 
witness the death of another pilot who was killed when he 
ejected into the ship.  He described photographs of an 
aircraft that hit the back of the ship during night flight 
operations.  

He also commented that while aboard the Constellation he 
witnessed one person who was "sucked into a jet aircraft 
and, I'm not certain what the outcome of that one" was.  He 
said he never witnessed anyone actually blown overboard, but 
that he himself was blown across deck on more than one 
occasion. He also described acts of vandalism on the ship, 
but indicated that he was not in a life-threatening 
situation.

The Board also noted that in an April 1997 letter, ESG 
verified service by the appellant's unit and the Oriskany off 
the coast of Vietnam during his deployment, between June 14 
and November 21, 1970.  ESG further verified crashes and 
other mishaps resulting from collapsed landing gears and 
engine failure and, on July 15, 1970, an aircraft port engine 
turbine failure resulting in fire and shrapnel damage and 
utility hydraulic system failure.  

ESG also indicated that there was participation by the 
appellant's unit in a November 1970 prisoner-of-war rescue 
attempt off the North Vietnamese coast.  It further observed 
that copies of various pages of the ship's log indicated 
apparently minor aircraft fires in June 1970, minor engine 
room fires in August 1970, and a false man-overboard report 
in September 1970.  A naval support activity report confirmed 
that persons in the Da Nang area were exposed to enemy rocket 
attacks during 1970.  

A detailed review of that report showed that before June 14, 
1970, the earliest date when the appellant might have been in 
Da Nang, there were aircraft accidents in January and March 
1970, and increased terrorist activity in the Da Nang area in 
February and April 1970.  After June 14 and before November 
21, 1990, the date when his unit departed Vietnamese waters 
and sailed for home on the Oriskany, that facility saw an 
ammunition barge explosion and two typhoons.  ESG was unable 
to verify that a Vietnamese national carrying a satchel 
jumped on a running board of a vehicle carrying the 
appellant.

The Board further observed that a command history for the 
Constellation showed that during the entire year of 1971 the 
ship held memorial services for three members of the crew and 
officiated at four burials at sea.  The history discussed 
some political "dissident activities" and described various 
air operations against North Vietnam.  A partial copy of a 
periodical article, "USS Constellation Flare-up: Was it 
Mutiny?", discussed several racial incidents involving the 
ship in the "closing months of 1972".

The Board noted that in a May 1997 letter, the veteran's 
former spouse wrote that she knew the appellant before, 
during, and after his service.  She stated that on his return 
he was "a complete stranger." She indicated that "Whatever 
is haunting him all these years I believe happened during his 
time on the cruise to Vietnam."

The Board further observed that in July 1997, the appellant 
submitted copies of documents he received from the Naval 
Historical Center.  These included additional information on 
the activities of his unit that was assigned to the Oriskany.  
Between June and October 1970, his unit flew from a naval air 
station in the Philippines in the morning, operated through 
Da Nang Air Force Base and the Oriskany during the day, and 
returned to the naval air station in the Philippines at 
night.  Also included were two photographs, developed in 
October 1970, showing a damaged aircraft aboard the carrier 
at sea.

The Board noted that service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  

If the claimed stressor was related to combat, service 
department evidence that the claimant engaged in combat or 
was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation would be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  The Board also observed that if 
the claimed stressor was related to the claimant having been 
a prisoner-of-war, prisoner-of-war experience which satisfied 
the requirements of § 3.1(y) of this part would be accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also 38 U.S.C.A. §§ 1110, 1154(b) (reduced 
evidentiary standard for in-service events applicable to 
combat veterans); 38 C.F.R. § 3.303.

The Board noted that as to the initial element, a clear 
diagnosis of PTSD, the record includes numerous VA and 
private examination and clinical records showing diagnoses of 
PTSD.  

The Board further observed that of significant import was the 
January 1997 VA examination report.  The Board noted that the 
examiner there reviewed the claims file and the appellant's 
claimed stressors before diagnosing PTSD related to those 
claimed stressors.  While other clinical documents referred 
to other diagnoses as well, including bipolar disorder, the 
several diagnoses of PTSD were sufficient to satisfy the 
initial element of 38 C.F.R. § 3.304(f).

As to the second element of a well-grounded claim, requiring 
credible supporting evidence that the claimed in-service 
stressors actually occurred, the Board noted that the 
framework for establishing the presence of a recognizable 
stressor was set forth in Zarycki v. Brown, 6 Vet. App. 91 
(1993).  

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD would vary 
depending on whether or not the claimant was "engaged in 
combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98. See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) and (f); Collette v. Brown, 82 
F.3d 389, 392-93 (1996); Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994); Caluza v. Brown, 7 Vet. App. 498 (1995); 
Doran v. Brown, 6 Vet. App. 283, 288- 90 (1994); Hayes v. 
Brown, 5 Vet. App. 60 (1993).

The Board noted that where it was determined, through the 
receipt of certain recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors had to be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence would be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  

Clear and convincing evidence to the contrary could serve to 
rebut service connection.  Where, however, the VA determined 
that the veteran did not engage in combat with the enemy, or 
that the veteran did engage in combat with the enemy but the 
claimed stressor was not related to such combat, the 
veteran's lay testimony, by itself, would not be enough to 
establish the occurrence of the alleged stressor.  

Instead, the record had to contain service records which 
corroborate the veteran's testimony as to the occurrence of 
the claimed stressor.  West, 7 Vet. App. at 76 (citations 
omitted).  Corroboration of the occurrence of the in-service 
stressor need not be found only in service records, see 
Doran, 6 Vet. App. at 289; Hayes, 5 Vet. App. at 67, but 
could be obtained from other sources.  Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

The Board observed that the appellant did not specifically 
allege prisoner-of-war status or exposure to combat with the 
enemy.  Moreover, the service records did not document 
decorations or awards consistent with combat service.  The 
service department records showed receipt of the Vietnam 
Service Medal, Vietnam Campaign Medal, Meritorious Unit 
Commendation, and the National Defense Service Medal.  

The Board noted that these awards, while indicative of 
service within a geographic area, with a specific unit, or 
within a certain time period, did not, in and of themselves, 
connote combat exposure.  

The Board further observed that the veteran's testimony and 
written contentions also did not suggest that he was 
specifically engaged in combat with the enemy, but rather 
generally discussed stressors related to his service aboard 
an aircraft carrier at sea.  Thus, the Board could not 
conclude that the appellant was presumptively engaged in 
combat, nor could it accept his unsupported lay testimony 
regarding claimed stressors as conclusive of the actual 
occurrence of those stressors.  Zarycki, 6 Vet. App. at 98.

The Board also observed that the stressors articulated by the 
appellant included some activities that, while potentially 
hazardous, were in essence consistent with general service 
within a war zone.  For example, he alleged that he served as 
a mess cook aboard ship, worked long hours on the flight deck 
of an aircraft carrier and in Da Nang, flew in World War II 
era aircraft, listened to B-52 raids, identified tactical 
nuclear weapons aboard ship, and witnessed vandalism aboard 
ship in which he was not threatened.  

However, he testified that he did not see any deaths during 
service, and provided no further details.  The Board observed 
that a stressor warranting a diagnosis of PTSD required a 
specific event during service, rather than mere service in a 
combat zone, in and of itself.  Id., at 99.  The Board 
indicated that the alleged above stressors provided no more 
than that the appellant worked in an area in which 
hostilities were ongoing.  His employment aboard ship or on 
the ground, listening to the sounds of bombings, seeing 
weapons, and exposure to vandalism in which he was not 
threatened, in and of themselves, simply amounted to service 
within a combat zone.  As such, these claimed stressors may 
not form the basis of a stressor supporting a diagnosis of 
PTSD.

The Board further noted that the veteran maintained that for 
a significant period of time during his first deployment 
aboard the Oriskany, his unit was assigned to an air facility 
in Da Nang.  Documents obtained from the Naval Historical 
Center indicated that his unit flew from facilities in the 
Philippines in the morning, operated through Da Nang and the 
Oriskany during the day, and returned to the Philippines at 
night. 

On their face, these notations from a command history appear 
to show that the aircraft attached to the appellant's unit 
were based in the Philippines, since each apparently started 
and ended each day in the Philippines.  However, the report 
also indicated that the aircraft operated through Da Nang, 
leaving open the possibility, based on this limited language, 
that aircraft landed in Da Nang, thereby possibly requiring a 
ground crew in Da Nang, including aviation electronic 
technicians such as the appellant.  

Thus, while the record is not entirely clear on the exact 
nature of his service during the first deployment, the Board 
concluded that it had to take at face value his allegations 
of service in Da Nang.

The Board further observed that the appellant alleged that he 
was exposed to rocket attacks while at the air facility in Da 
Nang.  The naval support activity report identified rocket 
attacks during 1970, but these occurred before June 1970 when 
he and his unit arrived in Vietnamese waters aboard the 
Oriskany.  Thus, the service department records derived from 
the ESG search did not support his contentions.  

The report described an ammunition barge explosion between 
June and November 1970, when the appellant may have been 
assigned to Da Nang, but he did not allege such an explosion 
as a potential stressor and there is no indication that the 
ammunition barge explosion was caused by a rocket attack.  
Moreover, other evidence, separate from the service 
department records, did not address this alleged stressor.  
Thus, the Board noted that it could not conclude that the 
evidence verified the occurrence of the claimed rocket 
attacks.

The Board further observed that as for the veteran's 
allegation that he witnessed tracer rounds fired at a 
transport in which he was flying and at other aircraft taking 
off from Da Nang, the appellant did not specify specific 
incidents, such as dates of these incidents or the flights 
involved.  It further noted that the evidence generated by 
ESG or through the Naval Historical Center discussed general 
issues of terrorist activity in the Da Nang area in the 
months immediately preceding his presumed arrival in June 
1970, but did not identify specific incidents of shooting at 
aircraft that would be consistent with the appellant's 
asserted stressor.

The Board further noted that the veteran testified that the 
carriers he served aboard were subject to small arms fire 
from small craft off the coast of Vietnam, and that he saw 
aircraft accidents, pilots ejecting into the water and into a 
ship, broken landing gears, and "crash-and-burns." 



The Board observed that nothing in the claims file 
independently supported the allegation that a ship to which 
the appellant was assigned was subject to small arms fire 
from small craft off the coast of Vietnam, or that a pilot 
ejected into either the water or into a ship.  ESG was able 
to verify an aircraft accident aboard the Oriskany on July 
15, 1970, and the photograph developed in October 1970 may 
well represent that incident.  The record did not indicate, 
though, that he witnessed the accident.  

The Board stated that it was questionable as to whether the 
veteran was even aboard the Oriskany in July 1970, since he 
also maintained that his unit was in Da Nang during a 
significant portion of his initial deployment.  The Board 
observed that the naval support activity report documented 
several aircraft accidents in January and March 1970, but 
these accidents occurred before the appellant and his unit 
were in the Vietnam area, beginning in June 1970.  For these 
reasons, the evidence of record did not verify the occurrence 
of these alleged stressors.

The Board also noted that the veteran alleged that fires 
aboard ship caused stress.  The Board observed that copies of 
the ship's log from the Oriskany showed several aircraft and 
shipboard fires, and indicated that fires aboard ship were 
inherently dangerous and frightening, but that the notations 
from the ship's log showed that none of the fires lasted more 
than a few minutes and there was no indication either that he 
witnessed or fought the fires.

The Board further observed that the appellant contended that 
another stressful event involved flying through a typhoon in 
a World War II-era transport plane.  The naval support 
activity report noted two typhoons while he presumably served 
in the Da Nang area.  However, the evidence assembled by ESG 
or obtained from the Naval Historical Center did not confirm 
that he was a passenger or crewmember of such an aircraft 
flying through one of these typhoons.

The Board further noted that the veteran also alleged that he 
witnessed persons being sucked into the jet engines of 
aircraft.  The evidence developed, though, did not show any 
such incident.  He also alleged that he was blown across a 
flight deck by jet engine exhaust.  He further stated that he 
saw other persons similarly blown across a flight deck, but 
in his testimony, he denied actually witnessing such an 
event.  The Board indicated that again, the evidence 
developed did not show such incidents.  Finally, as to the 
claimed incident wherein a Vietnamese national with a satchel 
jumped onto a truck in which the appellant was riding, 
causing him fear of a terrorist incident, ESG specifically 
noted that it was unable to verify that alleged stressor.

The Board further observed that the 1971 command history for 
the Constellation showed that, during the entire year of 
1971, the ship held memorial services for three members of 
the crew and officiated at four burials at sea.  There was no 
indication in this historical report or in the remainder of 
the evidence that the crewmembers for whom memorial services 
were held or the burials at sea were related to combat 
activities, nor did the appellant state that he knew of the 
memorial services or burials at sea.  

With regard to vandalism and unrest aboard ship, alluded to 
by the appellant, a partial copy of a periodical article, 
"USS Constellation Flare-up: Was it Mutiny?", discussed 
several racial incidents involving the ship in the "closing 
months of 1972".  However, from the text of the article, the 
events depicted occurred after June 1972, when the appellant 
departed the ship.  The Board indicated that even if the 
article was relevant to confirm the occurrence of the 
vandalism referred to by the appellant, it did not relate to 
events to which he may have been exposed and, thus, was not 
relevant to the claim.

The Board indicated that the evidence developed by VA and 
provided by the appellant did not confirm the occurrence of 
the claimed stressors.  The Board noted that the appellant 
presented several alleged stressful events, but the evidence 
referred to none.  



The evidence did show some incidents, such as an aircraft 
accident and minor shipboard fires, that appeared generally 
consistent with the appellant's assertions.  However, there 
was no indication that he witnessed or was actually present 
aboard ship when these incidents occurred.  As to the 
veteran's former spouse's letter, the Board indicated that 
these comments, while indicative of the affiant's 
observations, offered no more specificity with regard to the 
claimed stressors.  See Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  The Board found that because the appellant's claimed 
stressors were unverifiable, despite the efforts of ESG and 
the Naval Historical Center, the second element required for 
service connection for PTSD under 38 C.F.R. § 3.304(f) had to 
fail.

The Board further observed that as to the third element of 38 
C.F.R. § 3.304(f), requiring medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor, there were several medical records diagnosing PTSD.  
For example, the April 1981 VA hospital records, the March 
1995 to May 1996 private clinical and hospital records, the 
March 1995 and August 1996 VA clinical records, and the 
September 1996 and January 1997 VA examination reports, 
diagnosed PTSD.  

However, these reports based the diagnoses of PTSD on the 
appellant's claimed stressors, which as discussed above, were 
unverifiable.  The Board noted that VA was not required to 
accept a diagnosis of PTSD just because a physician or other 
health professional accepted the appellant's description of 
his experiences as credible.  West, 7 Vet. App. at 77 (citing 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992)).  The Board 
indicated that to the extent that the diagnoses of PTSD were 
based on the appellant's unverifiable stressors, those 
diagnoses could not satisfy the third element to a claim of 
service connection for PTSD under 38 C.F.R. § 3.304(f).  The 
Board found that the preponderance of the evidence was 
against the claim of service connection for PTSD.

Evidence received subsequent to the December 1998 Board 
decision includes a March 2000 memorandum from a VA physician 
indicating that the veteran's diagnosis of PTSD was solely 
related to his combat experiences aboard the two aircraft 
carriers during his time in the Navy.  The physician stated 
that notes in the veteran's chart dated May 14, 1997, October 
4, 1997, July 10, 1997, and May 14, 1997, gave the best list 
of things he witnessed and experienced.  

Also submitted was an Information in Support of Claim for 
Service Connection of PTSD form filled out by the veteran 
citing the same previously claimed stressors.  In a March 
2000 Statement in Support of Claim, the veteran requested 
that the RO obtain current treatment records from the Salt 
Lake City VAMC.  Finally, along with his August 2000 
substantive appeal, the veteran submitted an eight page 
handwritten letter indicating his beliefs as to why service 
connection was warranted for PTSD.  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999). Withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart(a), 114 Stat. 2096 (2000).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday v. Principi, No. 98-1788 (U.S. 
Vet. App.  Feb. 22, 2001).

In this case the Board finds that the appellant is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  VA has already met all obligations to the appellant 
under this new law.  Moreover, the appellant as well as his 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and have done so.  In view of the foregoing, the Board finds 
that the appellant will not be prejudiced by its actions and 
that a remand for adjudication by the RO would only serve to 
further delay resolution of the appellant's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In this regard, the appellant has not placed VA on notice of 
any outstanding evidence that could plausibly be new and 
material.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).

In addition, by virtue of the RO's notices and rating 
determination, including the Statement of the Case issued 
during the pendency of the appeal, the appellant was given 
adequate notice of the pertinent regulations pertaining to 
his claim for service connection for PTSD.  He was also given 
the opportunity to present argument and evidence in support 
of his claim, and the record shows that he did in fact 
present contentions and evidence.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103).

The Board notes that the appellant was not given notice of 
the provisions pertaining to providing new and material 
evidence, as it appears that the RO adjudicated the claim on 
the merits.

However, although the Board has considered and denied the 
appellant's claim on a ground different from that of the RO, 
which denied the claim on the merits, the appellant has not 
been prejudiced by the decision and resulting lack of notice 
pertaining to new and material evidence.  In adjudicating the 
claim on the merits, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances, as will be established in the discussion 
below.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

New and Material Evidence

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991);  38 C.F.R. § 20.1100 (2000).

The veteran seeks to reopen his claim of service connection 
for PTSD.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.




The Board is of the opinion that the appellant has not 
presented evidence which is new and material to warrant the 
reopening of his claim of service connection for PTSD.

The March 2000 memorandum is essentially cumulative of 
information that was of record at the time of the previous 
denial.  The January 1997 VA examiner had previously 
indicated that the veteran had PTSD as a result of his 
military experiences.  Moreover, the treatment records which 
the March 2000 VA physician made reference to were of record 
at the time of the previous denial.  Furthermore, the 
incidents discussed in these treatment records were 
referenced and discussed in the Board's prior denial.  

The Information about Stressor form is also essentially 
cumulative of information which was previously considered by 
the Board.  At the time of its prior decision, the Board had 
before it several detailed stressor statements from the 
veteran as well as his testimony at the time of his October 
1997 hearing.  The stressor statement from the veteran does 
not contain any additional stressors which have not been 
previously reported by him. 

As to the veteran's request that the RO obtain additional 
recent treatment records from the Salt Lake City VAMC, the 
Board is of the opinion that it is not necessary to obtain 
these treatment records.  These treatment records would 
provide additional information as to treatment of the 
veteran, which would presumably show treatment for PTSD.  

The Board does not doubt that the veteran has PTSD.  PTSD has 
been diagnosed on numerous occasions, with such diagnoses 
linked to the veteran's military service.  The previous 
denial was based upon a lack of verifiable stressors.  The 
obtained treatment records would not provide the necessary 
verification of the stressors, which served as the basis for 
the prior denial.  

As to the veteran's assertions that service connection should 
be warranted for PTSD, the Board notes that the veteran had 
expressed his belief on numerous occasions prior to the time 
of the last denial that service connection was warranted.  
The assertions are also cumulative of information that were 
on file at the time of the Board's previous denial.  

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for PTSD, the 
Board's analysis must end here. 


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
PTSD, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

